Exhibit 99.1 Feb. 3, 2012 FOR IMMEDIATE RELEASE Contacts : Tamera Gjesdal Alan Greer Maria Lachapelle Senior Vice President Executive Vice President Vice President Investor Relations Investor Relations Corporate Communications (336) 733-3058 (336) 733-3021 (336) 733-1472 tgjesdal@bbandt.com agreer@bbandt.com mlachapelle@bbandt.com BB&T purchases leading wholesale insurance brokerage Acquisition doubles BB&T’s wholesale insurance business Positions BB&T Insurance as No. 1 independent wholesale distributor of life insurance in U.
